     Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                       )   Misc. Case No. 19-mc-573
IN RE: APPLICATION OF MAURICIO MOTA    )
FOR ORDER TO TAKE DISCOVERY FOR USE    )
IN FOREIGN PROCEEDINGS PURSUANT TO     )
28 U.S.C. §1782.                       )



        DECLARATION OF THE HONORABLE EROS ROBERTO GRAU
         Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 2 of 13



       I, Eros Roberto Grau, pursuant to 28 U.S.C. §1746 hereby declare under penalty of

perjury under the laws of the United States, as follows:

       1.      I submit this declaration in support of Wesley Mendonça Batista, Joesley

Mendonça Batista, J&F Investimentos S.A., JBS S.A. and Pinheiros FIP (“Intervenors”)’s

Motion to Quash the Subpoenas and Vacate the Order (the “Intervenors’ Motion”).

       2.      Unless otherwise indicated, all facts set forth in this declaration are based upon:

(a) my personal knowledge; (b) my review of relevant documents, including the proposed

subpoenas; and (c) information supplied by me by Intervenors or professionals retained by

Intervenors.

       I.      QUALIFICATIONS

       3.      I was admitted to the Brazilian Bar Association (“Ordem dos Advogados do

Brazil”) in 1963 and I practised as a lawyer for more than 40 years until my appointment to the

Brazilian Supreme Court (“Supremo Tribunal Federal”), which is the equivalent to the U.S.

Supreme Court, i.e., the final and highest court in the country.

       4.      I sat as a Justice of the Supreme Court for more than 6 years and I heard cases and

delivered judgments related to public and private matters regulated by the Brazilian Constitution,

including “popular actions” (“ação popular”). I retired from the Supreme Court in 2010 and

since then I have practised as a legal expert and an arbitrator (ad hoc arbitrations and institutional

arbitrations, including cases administered by the International Chamber of Commerce).

       5.      I was Full Professor at the University of São Paulo from 1990 to 2009, the

institution from where I also hold my PhD in Law. I was awarded an Honorary Doctorate

Degree (“Doutor Honoris Causa”) by the Université Cergy-Pontoise (France), Université du

Havre (France), Universidad Siglo 21 (Argentina), Unisinos – Universidade do Vale do Rio dos

Sinos (Brazil) and Universidade Presbiteriana Mackenzie (Brazil).
                                                  1
             Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 3 of 13



         6.       I have published twelve books on Brazilian law, some of which were also

published in French, Spanish and Italian. I have been constantly invited to deliver speeches in

Brazil and in other countries.

         7.       I consider that I have a very high level of expertise in Brazilian public and private

law. I believe I can gauge with a high degree of accuracy a Brazilian court’s response to given

combinations of law and fact.

         II.      FACTUAL BACKGROUND AND PRELIMINARY OBSERVATIONS

         8.       The facts contained in this Section II are wholly based on the factual declaration

of Walfrido Warde Jr., from the law firm Warde Advogados and the filings made in the Popular

Action, which I reviewed when preparation this declaration.

         9.       In 2019, Rio de Janeiro State University Professor and State Prosecutor of Rio de

Janeiro, Prof. Mota, filed a popular action against JBS and its controlling company, the holding

company J&F Investimentos, and the Batista brothers (“Popular Action”),1 as well as two actions

for the production of evidence in the USA, including one in Delaware and one in New York,

against Blessed Holdings and JP Morgan Bank, and two individuals (“Section 1782 Discovery

Actions”).

         10.      In the Popular Action, Prof. Mota alleges that the incorporation of Bertin by JBS ,

among other and financial transaction (“JBS-Bertin Merger”), benefited J&F Investimentos and

undermined the other minority shareholders, including BNDESPar (constituting, according to

Prof. Mota, the public interest that provides the grounds for the filing of Popular Action).2 The

Popular Action seeks to annul these operations and to attribute joint and several liability to the
         1
            The consultation I have been asked to opine on is Popular Action 5089754-29.2019.4.02.5101 before the
22nd Civil Federal Courts of Rio de Janeiro.
         2
            However, contrary to Prof. Mota’s allegations, on January 28, 2020, BNDESPar filed a brief in the
Popular Action confirming that it did not suffer any harm or losses as a result of the acts alleged by Prof. Mota
e.g. the JBS-Bertin Merger.

                                                         2
        Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 4 of 13



Batista brothers and all the corporations controlled by them (including JBS) in order to

indemnify BNDES. In the Section 1782 Discovery Actions, Prof. Mota seeks to obtain several

documents purportedly to support the Popular Action.

       11.     Rather than acting for the public interest (as required under Brazilian Law), there

is strong evidence that Prof. Mota was acting in collusion with and for the benefit of funds and

associations of minority shareholders, which had previously filed two arbitration proceedings

against and J&F Investimentos in order to question the validity of these corporate and financial

operations (“Arbitration Proceedings”). The law firm representing Prof. Mota in the Popular

Action is the same firm that represented the plaintiffs of the Arbitration Proceedings. The

aforementioned firm delegated the powers of representation of the plaintiffs in the Arbitration

Proceedings to another firm on the date that the Popular Action was filed by Prof. Mota.

       12.     Furthermore, this same law firm (which is representing Prof. Mota in the Popular

Action) has very close ties with the litigation funding firm that finances the Proceedings.

       13.     Prof. Mota somehow obtained defendants’ confidential documents that the

plaintiffs in the Arbitration Proceedings had been trying to obtain for some time. Soon after the

Popular Action was filed, in which Prof. Mota impermissibly publicized the defendants’

confidential documents, the arbitration plaintiffs used those documents (that Prof. Mota made

public in the Popular Action) in the Arbitration Proceedings. This all leads me to believe that

one of the objectives of the Popular Action was to regularize evidence unlawfully or improperly

gathered by Prof. Mota, in order to support the legal arguments the plaintiffs advanced in the

Arbitration Proceedings. In other words, the Popular Action would serve to provide information

to and influence the private Arbitration Proceedings.

       III.    LEGAL OPINION

       14.     Questions to be addressed:
                                                 3
          Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 5 of 13



        (i)      What are the requirements for filing a popular action under Brazilian law?

        (ii)     Is the Popular Action filed by Prof. Mota time barred?

        (iii)    Is the Popular Action filed by Prof. Mota legitimate, in light of the Brazilian legal
                 framework?

        (iv)     In this case, is it possible to ascertain any lack of public interest to substantiate the
                 filing of the Popular Action?

        (v)      If abuse of conduct on the part of the plaintiff of the Popular Action were
                 established, meaning that the alleged public interest was, in fact, a wholly private
                 interest, would that justify dismissal of the case?

        (vi)     In the event of evidence that the plaintiff of the Popular Action has acted in his
                 own personal economic interest, what legal measures should be taken?

        (vii)    In the event that an action for anticipated production of evidence was filed, prior
                 to briefing of substantive arguments in the Popular Action, in order to
                 demonstrate the selfish interests of the plaintiff of the Popular Action, should the
                 latter be suspended until the action of anticipated production of evidence is
                 concluded?

        15.      As an initial matter, I have always taken the view that these types of cases do not

require an interpretation of the rules.3 That is because the rules are the result of interpretations.

Moreover, interpretation of the law is an interpretation of texts and reality, and the legal

framework must conform to reality.

        16.      That is why shaping the rules, according to Kelsen’s metaphor4, is the shaping of

the text, but not only the text itself. It is, at the same time, the shaping of the text and reality. The

interpreter, when undertaking the practical production of law, understands and learns, in addition

to the texts, the reality --- at the historical moment in which the interpretation operates --- in the

context in which they will be applied.




3 Refer to my work entitled Why I am afraid of judges (9th edition, Malheiros Editores, São Paulo, 2018), Pourquoi
j'ai peur des juges (Éditions Kimé, Paris, 2014) and Das Verhältnis der Richterschaft zum Recht (trans. Volkhart
Hanewald, Nomos, Baden-Baden, 2019).
4 Pure theory of law, 4th edition, trans. by João Baptista Machado. Coimbra, Arménio Amado Editor, 1979.
                                                         4
          Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 6 of 13



         17.      The careful reading of Article 1 of Law 4,717/65 (the Brazilian Law on Popular

Action) provides that any citizen may be a legitimate party to plead for the annulment or

declaration of nullification of acts harmful to public property.5

         18.      The popular action is a procedural instrument intended to “annul harmful acts to

public property or that of entities in which the State is a participant, to administrative morality, to

the environment and historical and cultural heritage”6 [my emphasis].

         19.      Pursuant to Article 2 of Law 4,717/65, the damage occurs in cases of

incompetence, defect of form, illegality of the purpose, groundlessness and deviation of purpose.

         20.      The harmfulness of the act is a requisite for the filing of a popular action.

Furthermore, pursuant to paragraphs 3 to 7 of Article 1 of Law 4,717/65, proof of citizenship and

the addition of certificates and information provided by the defendants to the case files are also

required for this purpose.

         21.      Considering the content of items c, d and e of the questions above, it is important

to note that there is no possibility of payment of compensation to the plaintiff of a popular action

under Brazilian law.

         22.      As the popular action claims only to ensure preservation of the public interest,

everything leads me to believe that – in this case – the Popular Action was filed in order to

regularize evidence improperly obtained via the Popular Action for the benefit of plaintiffs of the

Arbitration Proceedings in which JBS and J&F Investimentos are defendants.

         23.      Moreover, Article 21 of Law 4,717/65 stipulates that “[the] action provided for in

this law is time-barred in five (5) years.”



5 A true and correct copy of the relevant excerpts of Law 4,717/65 and its constitutional provisions is attached
herein as Exhibit 1. A certified translation of Exhibit 1 is attached herein as Exhibit 2.
6
  Article 5, LXXIII of the Brazilian Constitution and Article 1 of Law 4,717/65.
                                                          5
          Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 7 of 13



         24.      This means five years from the act deemed to be harmful. That is why this statute

of limitations, in this case, needs to be counted from the date of perpetration of the acts alleged

to have been harmful to public property.

         25.      According to Pontes de Miranda, the statute of limitations7“starts at the moment

that the grounds for the claim are ascertained.”

         26.      The Popular Action questions the JBS operation to incorporate Bertin,

consummated on December 31, 2009.

         27.      It is evident, therefore, that the correct interpretation of article 21 of Law 4,717/65

results in the conclusion that the Popular Action referred to in the lines above cannot prevail and

are time barred, as the Popular Action was filed in November 2019. The right to file this suit

was barred by the statute of limitations in December 2014 at the very latest.

         28.      Furthermore, it is also evident that the assumption that both measures for the

production of evidence ongoing in the United States (the Discovery Actions) would not result in

an extension of the statute of limitations defined by our positive right, article 21 of law 4,717/65.

         29.      The third question I have been asked to opine is whether the Popular Action filed

by Prof. Mota is legitimate, in light of the Brazilian legal framework. The next question requires

me to opine on whether it is possible, in this case, to ascertain the lack of any public interest

capable of substantiating the filing of popular action, while the fifth addresses whether the abuse

plaintiff’s attempt to mask what is really a ‘private interest’ as a ‘public interest’ would be

grounds for the dismissal of the proceedings.

         30.      In this case, considering that the right to file the Popular Action referred to in the

consultation is time-barred by the statute of limitations, these questions are moot. Nevertheless,

I shall consider them.

7 Treatise of Private Law, vol. VI, Editora Borsoi, Rio de Janeiro, 1955, p. 148.
                                                          6
            Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 8 of 13



           31.   The illegitimacy of the Popular Action filed by Prof. Mota (considered the word

“legitimacy” in its broadest sense) is evident. Firstly because (and allow me to repeat myself)

the right to file them was barred by the statute of limitations in December 2014.

           32.   Secondly because, as I have observed above, everything leads me to believe that

they were filed in order to regularize evidence obtained improperly in the Popular Action for use

by the plaintiffs of Arbitration Proceedings in which JBS and J&F Investimentos are adverse

parties.

           33.   Pursuant to Article 1 of Law 4,717/65, the purpose of the popular action is the

annulment or declaration of nullification of acts that are harmful to public property.

           34.   As set forth in Article 5, LXXIII of our Constitution, “any citizen may

legitimately file a popular action with the intention of redressing damages to public property or

entities in which the State has a stake, administrative morality, the environment and historical

and cultural heritage, wherein the plaintiff will be exempt of any court costs or expenses owed by

the losing party, except if the latter proves to be a vexatious litigant.”

           35.   It turns out that, as I stated above, the right to file in the cases concerning the

consultation I was asked to provide were time-barred by the statute of limitations December

2014. All the available evidence indicates the lack of any public interest capable of

substantiating the filing of these suits.

           36.   Here, I shall also make the distinction between public interest in general and a

procedurally sustainable public interest i.e. sustainable in a lawsuit.

           37.   In the Popular Action, the procedurally sustainable public interest is legally non-

existent. Thus, I repeat that all the available evidence indicates the lack of any public interest

capable of substantiating the filing of the Popular Action.


                                                   7
          Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 9 of 13



         38.      Article 2 of Law 4,717/65 stipulates that “[h]armful acts perpetrated against the

property of the entities mentioned in the previous article are null and void, in the event of: a)

incompetence; b) defect of form; c) illegality of the purpose; d) groundlessness; e) deviation of

purpose.”

         39.      The specification of explicit acts harmful to public property constitutes a

necessary requirement to support a Popular Action.                           However, contrary to Prof. Mota’s

allegations, on January 28, 2020, BNDESPar filed a brief in the Popular Action confirming that

it did not suffer any harm or losses as a result of the acts alleged by Prof. Mota e.g. the JBS-

Bertin Merger. Therefore there can be no harm to public property whatsoever.

         40.      Without a shadow of doubt, Prof. Mota’s attempt to cloak an eminently private

interest as a public interest is grounds for dismissal of the proceedings.

         41.      It is also asked what legal measures should be adopted in the event of evidence

that the plaintiff of the Popular Action has acted in his own personal economic interest.

         42.      The consultation that I was asked to provide and the accompanying documents I

have reviewed mention evidence that the Popular Action is not intended to protect the public

interest, but to uphold private interests.

         43.      Further, the Popular Action seeks to annul or challenge an entirely private act (i.e.

the JBS-Bertin Merger and private transactions related thereto), and for that reason alone, the

Popular Action must fail.

         44.      As a result, I permit myself to remember court rulings are (as they should be)

expressions of prudence, and they are to be implemented based on this ideal. From the Phronesis

explained by Aristotle in the Nicomachean Ethics8: Prudence is a virtue, a disposition [capacity],

accompanied by reason, capable of acting in the sphere of what is good or bad for a human

8 Éthique à Nicomaque, 7a tir., trans. by J. Tricot, Paris, J. Vrin, 1990.
                                                            8
         Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 10 of 13



being. Or, in other words, capable of acting in the sphere of human good. Prudence is, therefore,

an intuitive reason that does not discern the exact, but the correct --- it is not pure knowledge,

separate from being.

         45.      Judges, as authentic interpreters, produce legal norms from normative texts and

reality, they practice the prudent juris, not juris scientia.

         46.      And, moreover, a lesson by Carlos Maximilian9 is truly exquisite, here fitting like

a glove: “THE LAW MUST BE INTERPRETED INTELLIGENTLY: not in a manner that the

legal framework involves an absurdity, inconveniences, inconsistent or impossible conclusions”

(emphasis in the original).

         47.      This leads me to assume that, in the Popular Action the existence of proof that

Prof. Mota acts in favor of personal economic interests would lead the Brazilian court to dismiss

the Popular Action.

         48.      Please also note the provisions of Article 13 of Law 4,717/65: “The sentence

which, appreciating the legal basis of the request, declares the dispute to be manifestly reckless,

will condemn the plaintiff to the payment of ten times the costs.”

         49.      Moreover, although the plaintiff of the Popular Action is exempt from the judicial

costs and costs awarded to the prevailing party, Article 5, LXXIII of our Constitution is clear

when it explains that this is the case “unless bad faith is proven.”

         50.      What is apparent from the evidence is that, if it is proven that Prof. Mota acted in

bad faith regarding the Popular Action filed against JBS and its controller, the law provides that

he be ordered to pay ten times the costs of the lawsuit.

         51.      Further, I’ve been asked whether a Brazilian court can stay the proceeding

pending the filing of an evidence production (i.e. discovery) action in Brazil seeking to

9 Hermeneutics and application of the law, sixth edition, Livraria Freitas Bastos, Rio de Janeiro, 1957, p. 210.
                                                          9
        Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 11 of 13



demonstrate the selfish interests of the plaintiff of the Popular Action. The question is whether

the Popular Action should be suspended until this evidence production action in Brazil is

concluded.

       52.     Article 313, V, b of the Code of Civil Procedure states “The process is suspended

(...) when the judgment of merit (...) has been handed down only after a certain fact is

ascertained or a certain piece of evidence is produced, requested by another court.”

       53.     The provisions of Article 5, LV of our Constitution are clear and comprehensive:

“litigants, in judicial or administrative processes, as well as defendants in general are ensured of

the adversary system and a fair hearing, with the means and resources inherent to it.”

       54.     In the event that an action for anticipated production of evidence is filed, prior to

briefing of the substantive arguments, in order to demonstrate the selfish interests of the plaintiff

of the Popular Action, the Popular Action should be suspended (i.e. stayed) until the action of

early production of evidence is concluded.

       55.     Returning to what I initially stated, it should be remembered that the

interpretation of the law is an interpretation of texts and reality, and the legal framework

conforms to reality. The interpreter, when undertaking the practical production of law,

understands and learns, in addition to the texts, the reality at the historical moment in which the

interpretation operates in the context in which they will be applied.

       56.     This is prudently considered in the context of what is discussed above in this

opinion. The questions proposed for consultation will thus be answered:

                       (i)     the damage caused by the act that is the subject of the popular

action is an objective requirement for it to be filed, pursuant to Article 2 of Law 4,717/65, in

cases of incompetence, defect of form, illegality of the purpose, groundlessness and deviation of


                                                 10
        Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 12 of 13



purpose; furthermore, pursuant to paragraphs 3 to 7 of Article 1 of Law 4,717/65, proof of

citizenship and the inclusion of certificates and information provided by the defense in the case

files are also requirements for filing.

                (ii)    as the right to file the Popular Action was time-barred by the statute of

limitations in December 2014, the Popular Action cannot stand; in other words, observing the

terms of the consultation, they are illegitimate under the Brazilian legal framework. Moreover, it

is unreasonable to suggest that of the two measures for production of evidence ongoing in the

United States (the Discovery Actions) would result in any extension to the statute of limitations

defined under our positive law, the article 21 law 4,717/65;

                (iii)   the illegitimacy of the Popular Action filed by Prof. Mota (considering the

word “legitimacy” in the broadest sense and as I have said above) is evident;

                (iv)    yes; in this case, it is possible to conclude that there is a lack of public

interest capable of substantiating the filing of Popular Action;

                (v)     yes; the Popular Action shall be dismissed if it is established that the

plaintiff attempted to mask a ‘private interest’ as a ‘public interest’;

                (vi)    in the event that there is evidence that the plaintiff of the Popular Action

has acted out of personal economic interests, the consequence will be the dismissal of the

proceedings; if it is proven that the plaintiff acted in bad faith, he must be ordered to pay ten

times the costs of the proceedings;

                (vii)   yes; in the event that, an action for anticipated production of evidence is

brought (as JBS already has) in order to demonstrate Mr. Mota’s lack of standing in the Popular

Action, the Popular Action must be suspended (i.e. stayed) until conclusion of the anticipated

production of evidence, pursuant to Article 313, V, ‘b’ of the Code of Civil Procedure.


                                                   11
        Case 1:19-mc-00573-KPF Document 23 Filed 03/09/20 Page 13 of 13



I declare under the penalty of perjury pursuant to 28 U.S.C. §1746 under the laws of the United

States that the forgoing is true and correct.

Executed this 6th day of March, 2020.
In São Paulo, State of São Paulo, Brazil



                                                 Eros Roberto Grau




                                                12
